Citation Nr: 0708390	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether retroactive benefits, awarded in April 2003, and 
effective from March 1993, should have all been paid at the 
rate of monthly compensation in effect in 2003.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the RO.


FINDINGS OF FACT

1.  In April 2003, the RO granted the veteran a 100 percent 
evaluation for post-traumatic stress disorder (PTSD) with 
secondary depression, effective from March 1993.

2.  In calculating the veteran's retroactive benefits, the RO 
divided the time from March 1993 to April 2003 into 13 time 
periods and awarded compensation at the monthly rate in 
effect during each period, taking into consideration the age 
and number of his dependents.


CONCLUSION OF LAW

The veteran's claim that his retroactive benefits should have 
all been paid at the rate of monthly compensation in effect 
in 2003 is without legal merit.  38 U.S.C.A. § 1114.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The compensation to be paid for various levels of disability 
is governed by 38 U.S.C.A. § 1114.  Periodically, the statute 
is amended to allow for cost-of-living increases.

In the present case, the evidence shows that the RO, in April 
2003, granted the veteran a 100 percent evaluation for PTSD 
with secondary depression, effective from March 1993.  In 
calculating the veteran's retroactive benefits, the RO 
divided the time from March 1993 to April 2003 into 13 time 
periods and awarded compensation at the monthly rate in 
effect during each period, taking into consideration the age 
and number of his dependents.

On appeal, the veteran disputes the method the RO used to 
calculate his retroactive award.  He points out that the 2003 
version of 38 U.S.C. § 1114 states that "if and while the 
disability is rated as total the monthly compensation shall 
be $2,193."  Based on that language, he argues, in essence, 
that all of his past due benefits-for the entire period from 
March 1993 to 2003-should be calculated by applying the rate 
of compensation in effect in 2003.

The Board finds that the veteran's claim lacks legal merit.  
In the case of Matthews v. Nicholson, 456 F.3d 1377 (Fed. 
Cir. 2006), the United States Court of Appeals for the 
Federal Circuit (Court) considered and rejected the precise 
arguments being advanced in this case.  In short, the Court 
held that the version of 38 U.S.C. § 1114 that is in force 
when a retroactive benefit is awarded is not to be used in 
calculating retroactive awards dating back to periods where 
previous versions of the statute were in effect.  
Accordingly, the veteran's appeal must be denied as a matter 
of law.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).  The appeal must be 
denied.




ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


